                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KEVIN WUTHERICH,                             )
                                             )
                      Plaintiff,             )      Civil Action No. 18-200
                                             )
               v.                            )      Judge Cathy Bissoon
                                             )      Chief Magistrate Judge Maureen P. Kelly
RICE ENERGY INC,                             )
                                             )
                      Defendant.             )


                                   MEMORANDUM ORDER

       This case has been referred to Chief Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On October 2, 2018, the Magistrate Judge issued a Report (Doc. 30) recommending that

Defendants’ Motions to Dismiss (Doc. 14) be granted in part and denied in part, as described in

the Report. Service of the Report and Recommendation (“R&R”) was made on the parties,

and Plaintiff has filed Objections. See Doc. 31.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

       Defendant’s Motion to Dismiss (Doc. 14) is DENIED as to Count I, and GRANTED

as to Count II; and the Magistrate Judge’s R&R (Doc. 30) hereby is adopted as the Opinion of

the District Court.
       IT IS SO ORDERED.



November 1, 2018                       s\Cathy Bissoon
                                       Cathy Bissoon
                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                   2
